                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ZANNIE J. LOTHARP,                         )
                                           )
                     Petitioner,           )
                                           )
               v.                          )             1:20CV199
                                           )
UNITED STATES OF                           )
AMERICA, et al.,                           )
                                           )
                     Respondents.          )


                                           ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on March 19, 2020, was served on the parties in

this action.   (ECF Nos. 5, 6.)      Petitioner filed objections to the Magistrate Judge’s

Recommendation. (See ECF No. 7.)

       The Court has appropriately reviewed the Magistrate Judge’s Recommendation and has

made a de novo determination in accord with the Magistrate Judge’s Recommendation. The

Court therefore adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that the Petition filed pursuant to 28 U.S.C. § 2241

is DENIED.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 27th day of April 2020.

                                           /s/ Loretta C. Biggs
                                           United States District Judge




       Case 1:20-cv-00199-LCB-LPA Document 8 Filed 04/27/20 Page 1 of 1
